Order, Supreme Court, New *302York County (Marcy Friedman, J.), entered December 18, 2000, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We reject plaintiffs argument that defendants improperly created a condition that was concealed and dangerous to bicyclists, on a path that defendants knew or should have known was being used by bicyclists. As a matter of law, the possibility of a steep drop-off in the back of a dirt mound that is rounded in the front is inherent in the activity of riding a bike in an area that plaintiff knew or should have known is not designated for bike riding, and, in any event, did not create a danger over and above the usual dangers of that activity (see, Schiavone v Brinewood Rod & Gun Club, 283 AD2d 234, 236-237). Concur—Saxe, J.P., Buckley, Sullivan, Rosenberger and Ellerin, JJ.